                Case 18-11092-BLS            Doc 755       Filed 11/13/18       Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                  )                   Chapter 11
                                        )
RHM FRANCHISE HOLDINGS, INC., et al., 1 )                   Case No. 18-11092 (BLS)
                                        )                   Jointly Administered
         Debtors.                       )

                        NOTICE OF APPEARANCE OF COUNSEL AND
                           DEMAND FOR NOTICES AND PAPERS

         Please take notice that the undersigned firms of Sullivan Hazeltine Allinson LLC and

Harris, McClellan, Binau & Cox P.L.L. hereby enter their appearance as counsel for CRI

Outparcels, LLC (“CRI Outparcels”) in the above-captioned case, pursuant to section 1109(b) of

Title 11 of the United States Code (the “Bankruptcy Code”); and Rule 9010(b) of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”); such counsel hereby requests, pursuant to

Bankruptcy Rules 2002, 3017 and 9007 and sections 342 and 1109(b) of the bankruptcy Code, that

hard copies of all notices and pleadings given or filed in the above-captioned case be given and

served upon the following persons at the following addresses, telephone and telecopy numbers:

    William A. Hazeltine, Esq.                           Ralph E. Dill, Esq.
    SULLIVAN · HAZELTINE · ALLINSON LLC                  Harris, McClellan, Binau & Cox P.L.L.
    901 North Market Street, Suite 1300                  37 West Broad Street, Suite 950
    Wilmington, DE 19801                                 Columbus, OH 43215
    Tel: (302) 428-8191                                  Tel: (614) 464-2572
    Fax: (302) 428-8195                                  Fax: (614) 464-2245
                                                         E-mail: rdill@hmbc.com

         Please take further notice that pursuant to section 1109(b) of the Bankruptcy Code, the

foregoing demand includes not only the notices and papers referred to in the bankruptcy rules and

sections of the Bankruptcy Code specified above, but also includes, without limitation, any notice,


1
  The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: RMH
Franchise Holdings, Inc. (7150); NuLnk, Inc. (7381); RMH Illinois, LLC (0696); RMH Franchise Corporation (1807);
Contex Restaurants, Inc. (0710). The headquarters for the above-captioned Debtors is located at One Concourse
Parkway, N.E., Suite 600, Atlanta, GA 30328.
              Case 18-11092-BLS          Doc 755      Filed 11/13/18     Page 2 of 2



application, complaint, demand, motion, petition, pleading or request, whether formal or informal,

written or oral, and whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex,

or otherwise filed or made with regard to the above-captioned cases and proceedings therein.

       This Notice of Appearance and Demand for Notices and Papers shall not be deemed or

construed to be a waiver of (a) CRI Outparcels’ rights (i) to have final orders in non-core matters

entered only after de novo review by a District Judge, (ii) to trial by jury in any proceeding so

triable in these cases or in any case, controversy, or proceeding related to these cases, and (iii) to

have the District Court withdraw the reference in any matter subject to mandatory or discretionary

withdrawal, or (b) any other rights, claims, actions, setoffs, or recoupments to which CRI

Outparcels is or may be entitled, in law or in equity, all of which rights, claims, actions, defenses,

setoffs, and recoupments CRI Outparcels expressly reserves.

Date: November 13, 2018
      Wilmington, DE                           SULLIVAN ∙ HAZELTINE ∙ ALLINSON LLC

                                               /s/ William A. Hazeltine
                                               William A. Hazeltine (No. 3294)
                                               901 North Market Street, Suite 1300
                                               Wilmington, DE 19801
                                               Tel: (302) 428-8191
                                               Fax: (302) 428-8195

                                               and

                                              Ralph E. Dill, Esq.
                                              HARRIS, McCLELLAN, BINAU & COX P.L.L.
                                              37 West Broad Street, Suite 950
                                              Columbus, Ohio 43215
                                              Tel.: (614) 464-2572
                                              Fax: (614) 464-2245
                                              E-Mail: rdill@hmbc.com

                                              Attorneys for CRI Outparcels, LLC
